UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6652



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRADLEY DEAN BIDGOOD, a/k/a Brad,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-95-32-5-02-BR)


Submitted:   September 25, 2001           Decided:   October 23, 2001


Before WILKINS and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph H. Craven, James B. Craven, III, Durham, North Carolina, for
Appellant.   John Stuart Bruce, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bradley Dean Bidgood seeks to appeal the district court’s

order denying the government’s motion to reduce his sentence under

Fed. R. Crim. P. 35(b).   We dismiss the appeal from the denial of

the Rule 35(b) motion because the order is not reviewable.      See

United States v. Pridgen, 64 F.3d 147, 149-50 (4th Cir. 1995).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2